COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-13-01039-CR, 01-13-01040-CR, 01-13-01041-CR
Trial Court Cause
Number:                    09CR3398, 09CR3399, 09CR3400
Style:                     Chad Anthony Brown
                           v The State of Texas
Date motion filed*:        June 5, 2014
Type of motion:            Motion for Extension of Time to File Brief and Motion to Reset Submission Date
Party filing motion:       State
Document to be filed:

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            June 9, 2014
         Number of previous extensions granted:        1
         Date Requested:                               July 9, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          The State has requested a second extension of time to file its brief. This case is set for submission on June
          18, 2014, and the State made its request after the Court issued its submission notice in this case. The
          request for a further extension of time is DENIED. The State’s brief is due on June 9, 2014, and the case
          will be submitted on June 18, 2014.

Judge's signature: /s/ Jane Bland
                           Acting individually           Acting for the Court

Panel consists of      Jennings, Bland, and Massengale

Date: June 5, 2014